Order entered April 1, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00163-CV
                                        No. 05-18-00164-CV

                           IN THE INTEREST OF M.A.A., A CHILD

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                         Trial Court Cause Nos. 1-09-843 and 1-15-76

                                               ORDER
       Before the Court is appellants’ motion for leave to file their amended brief, which was

due March 22, 2019. We GRANT the motion and ORDER the amended brief received March

28, 2019 filed as of the date of this order.

       On our own motion, we SUSPEND the deadline for filing appellees’ responsive brief(s)

pending the Court’s determination of Susan Z. Wright and “interested parties” motion to dismiss

the appeal.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE